DETAILED ACTION

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 08/02/2019. It is noted, however, that applicant has not filed a certified copy of the 201910712796.6 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features claimed in Claims 2 -20 must be shown or the feature(s) canceled from the claim(s).  As of now, only the features of Claim 1 are shown.  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Specification
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Electronic Filing System posted on the USPTO website 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. 
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet 
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because: 
a.  Additional drawings are necessary to reflect all claimed features (See Drawings section above).  This will result in the Specification to have to be amended so as to contain the necessary references to the new drawings and reference numbers.
b.  Applicant has split crucial part of the inventive concept between the Summary and the Detailed Description.  The Examiner makes reference above as to the Content of the Specification and encourages Applicant to use such so as to ensure the Specification contains the correct parts in the right places.  All essential material for the claimed features should still be made part of the Detailed Description regardless of whether they are summarized elsewhere.  Also, the Summary should be summarized in nature rather than detailed (in contrast with the Detailed Description).  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 9, while the claim appears with intent to claim a “computer-readable storage medium”, it is recited as a dependent of a method claim.  A claim may only belong to one statutory category.  As such, it is unclear as to whether the claim is intended to be drawn to a “computer-readable storage medium” or to a method.  
The Examiner notes that, if the claim is rewritten in independent form so as to be drawn to a “computer-readable storage medium”, the claim should clearly and positively exclude any and all transitory media.  Also, the Examiner notes that until this deficiency is cured, the claim as a whole is interpreted as being drawn to a method claim and not to a “computer-readable storage medium” and, therefore, issues of subject matter eligibility for transitory media are not being raised since the claim, as a whole, cannot be directed to a “computer-readable storage medium”.  However, once again, if the claim is rewritten in independent form so as to be drawn to a “computer-readable storage medium”, the claim should clearly and positively exclude any and all transitory media.

Regarding Claim 10, while the claim appears with intent to claim an apparatus, it is recited as a dependent of a method claim.  A claim may only belong to one statutory category.  As such, it is unclear as to whether the claim is intended to be drawn to an apparatus or to a method.

Regarding Claims 11-17, the claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since they are dependents of indefinite claim 9, and their limitations do not overcome the indefiniteness issues of their parent claim.

Regarding Claims 18-20, the claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since they are dependents of indefinite claim 10, and their limitations do not overcome the indefiniteness issues of their parent claim.

Reasons for Allowance
Claims 1-8 are allowed.

Claims 9-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 1, the prior art of record fails to disclose, teach, or suggest “filtering, denoising, and performing endpoint segmentation on the plurality of vibration signals to obtain segmented vibration signals, and extracting vibration signals containing an effective touch from the segmented vibration signals; S3, performing an alignment on the segmented vibration signals to obtain aligned vibration signals; S4, performing a fast Fourier transform on the aligned vibration signals to obtain frequency-domain data, extracting frequency-domain features obtained after the alignment and features obtained before the alignment to construct a training data set”.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (US PGPUB 2019/0384898) disclose a user input system comprising a vibration motor, a sensor and a processor in communication with the sensor. The vibration motor is in contact with a surface and generates vibrations in the surface. The vibrations can be altered by a user touching the surface to create altered vibrations. The sensor is in contact with the surface and detects the altered vibrations. The processor receives and analyzes data corresponding to the altered vibrations. The processor determines, based on the analyzed data, whether a user's touch on the surface matches a stored vibration profile of the user.
Acar et al. (US Patent No. 10,075,846) disclose systems and methods for continuous and transparent verification, authentication, and identification of individuals. A method can include detecting a signal from a sensor embedded in a wearable device, determining a set of features 
Zizi et al. (US PGPUB 2018/0158266 and US PGPUB 2016/0232726) disclose an access control system. The access control system comprises an access control panel including a touchable surface, a multi-dimensional touch sensor under the touchable surface, and a processor coupled to the multi-dimensional touch sensor. The multi-dimensional touch sensor captures a multi-dimensional motion signal including a micro-motion signal component representing neuro-mechanical micro-motions of a user touching the multi-dimensional touch sensor. The processor performs signal processing of the multi-dimensional motion signal to obtain the micro-motion signal component; and extracts unique values of predetermined features from the micro-motion signal component to form a neuro-fingerprint (NFP) that uniquely identifies the user. The NFP can be used as a gatekeeper to control entry into homes, offices, buildings, or other real properly typically protected by access control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685